       Case: 1:20-cv-06339 Document #: 1 Filed: 10/26/20 Page 1 of 10 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 ANDRES DUARTE, individually, and
 on behalf of all others similarly situated,

      Plaintiff,

 v.                                                        Case No. 1:20-cv-06339

 GLOBAL CREDIT & COLLECTION
 CORPORATION,

      Defendant.

                                             COMPLAINT

        NOW COMES Plaintiff, ANDRES DUARTE, individually, and on behalf of all others

similarly situated, through undersigned counsel, complaining of Defendant, GLOBAL CREDIT

& COLLECTION CORPORATION, as follows:

                                     NATURE OF THE ACTION

        1.         This action is brought pursuant to Fed. R. Civ. P. 23 by Plaintiff, individually, and

on behalf of all others similarly situated, seeking redress for Defendant’s violation(s) of the Fair

Debt Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                                PARTIES

        4.         ANDRES DUARTE (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided at 332 49th Avenue, Bellwood, Illinois 60104.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).



                                                     1
      Case: 1:20-cv-06339 Document #: 1 Filed: 10/26/20 Page 2 of 10 PageID #:2




        6.        GLOBAL CREDIT & COLLECTION CORP. (“Defendant”) is a corporation

organized and existing under the laws of the state of Delaware.

        7.        Defendant maintains a principal place of business at 4839 North Elston Avenue,

Chicago, Illinois 60630.

        8.        Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

        9.        Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

                                    FACTUAL ALLEGATIONS

        10.       On or about April 10, 2018, Debtor purchased a 2012 Jeep Compass (the

"Vehicle"); financing the purchase through BMO Harris Bank, N.A.

        11.       However, Plaintiff’s financial situation changed, Plaintiff defaulted on payments,

and the Vehicle was repossessed in 2019.

        12.       The Vehicle was resold, and the proceeds credited to Plaintiff's balance – resulting

in an $9,647.53 deficiency.

        13.       Plaintiff’s $9,647.53 deficiency balance is a “debt” as defined by 15 U.S.C. §

1692a(5).

        14.       On or before September 7, 2020, Plaintiff’s $9,647.53 account balance was referred

for collection.




                                                   2
      Case: 1:20-cv-06339 Document #: 1 Filed: 10/26/20 Page 3 of 10 PageID #:3




          15.   Defendant mailed Plaintiff a letter, dated October 5, 2020 (the "Letter"), which

stated:

                                                                           Creditor:     BMO HARRIS BANK N.A.
                                                                           Product:      Indirect Auto
                                                              Card Number Ending In:     **********8230
                                                                           GlobalID:     38206284
                                                                           Balance:      $9,647.53
                                                                     Web Password:       jznpma

                Dear ANDRES DUARTE:

                Your BMO HARRIS BANK N.A. account remains outstanding with Global Credit &
                Collection Corp. We understand that you may be going through some financial hardship,
                and as such, we are willing to offer you one of the following options to help you resolve
                this issue.

                Please note that the offers listed below will expires within 10 days of the date on this letter.

                OPTION 1
                We understand that you might be experiencing hardship. We might be able to save you up
                to 50% off the outstanding balance. To realize this opportunity, you must contact our office
                and speak with one of our agents to qualify.

                OPTION 2
                If you have intentions to pay off this account but are not in the current position to settle the
                account, please do not be discouraged. We want to do everything in our power to help you
                resolve this debt; even if that means making small monthly payments until you are able to
                resolve the matter in full. Call us today to arrange a satisfactory payment arrangement.

                For      your     convenience,     please    visit   our    self-service    website     at
                https://servicing.globalcollection.net. Once logged in you will have several options such
                as setting up a payment and viewing account details. Use your Global ID and web
                password as provided above.

                Sincerely,

                Allan Duarte
                1-866-279-7956

                For TTY (Teletype) services, please dial 711 and ask to be connected to 1-866-279-7956.

                All calls may be recorded for quality and training purposes.

                This communication is from a debt collector. This is an attempt to collect this debt and
                any information obtained will be used for that purpose.

          16.   The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

          17.   The Letter provides an opportunity to "save [ ] up to 50% off the outstanding

balance."


                                                          3
      Case: 1:20-cv-06339 Document #: 1 Filed: 10/26/20 Page 4 of 10 PageID #:4




        18.     The Letter’s offer(s) are in the idiom of limited-time or one-time sale offers,

clearance sales, going-out-of-business sales, and other temporary discounts – creating false sense

of urgency and seeking to pressure Plaintiff into accepting Defendant’s offer(s) – in fear that he

will have no further chance to settle his debt for less than the full balance.

        19.     The Letter did not say “[w]e are not obligated to renew any offers provided.”

        20.     Without this phrase, the Letter’s time-sensitive deadlines only amplified and

emphasized Defendant’s message that Defendant’s offers were truly time bound.

        21.     The Letter did say "Please note that the offers listed below will expires within 10

days of the date on this letter."

        22.     On information and belief, however, Defendant’s offer was not limited to just 10

days; was perpetual; and was likely to be “re-extended” to Plaintiff in the future.

        23.     The Letter’s demand for Plaintiff to call within 10 days created false sense of

urgency to accept Defendant’s settlement offer(s) as quickly as possible.

                                            DAMAGES

        24.     Congress enacted the FDCPA to rein in certain "evils" associated with debt

collection," Bentrud v. Bowman, Heintz, Boscia & Vician, P.C., 794 F.3d 871, 874 (7th Cir. 2015),

because existing legal remedies were, in its judgment, "inadequate to protect consumers." 15

U.S.C. § 1692(b).

        25.     To address those practices, the FDCPA imposes a "rule against trickery." Beler v.

Blatt, Hasenmiller, Leibsker & Moore, LLC, 480 F.3d 470, 473 (7th Cir. 2007); see also O'Rourke

v. Palisades Acquisition XVI, LLC, 635 F.3d 938, 941 (7th Cir. 2011) (noting that the FDCPA's

prohibitions "keep consumers from being intimidated or tricked by debt collectors").




                                                  4
      Case: 1:20-cv-06339 Document #: 1 Filed: 10/26/20 Page 5 of 10 PageID #:5




        26.      The statute thus gives debtors a right to receive accurate information, which they

can enforce against debt collectors by bringing suit under the FDCPA. See Hahn v. Triumph

P'ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("The [FDCPA] is designed to provide information

that helps consumers to choose intelligently ... .").

        27.      The value of receiving truthful information about one's financial affairs—and the

ill effects of receiving misleading information—may be hard to quantify, especially where, as here,

Plaintiff did not act upon the misinformation.

        28.      But being misled in violation of an anti-trickery statute like the FDCPA is a

concrete harm, nevertheless. See Havens Realty Corp. v. Coleman, 455 U.S. 363, 373-74, 102 S.

Ct. 1114, 71 L. Ed. 2d 214 (1982) (holding that a plaintiff "who has been the object of a

misrepresentation made unlawful" by federal statute suffered an injury in fact and thus had Article

III standing).

        29.      The Letter deceived Plaintiff into believing, inter alia, that once 10 days passed,

he'd would lose the ability to satisfy his account for less than the amount owed

        30.      Concerned with having had his rights violated, Plaintiff was forced to retain

counsel; therefore, expending time and incurring attorney’s fees to vindicate his rights.

                                      CLASS ALLEGATIONS

        31.      All Paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

        32.      Plaintiff brings this action pursuant to Fed. R. Civ. P. 23, individually, and on behalf

of all others similarly situated (“Putative Class”).

        33.      The Putative Class is defined as follows:

                 All natural persons residing in the State of Illinois (a) that received a
                 correspondence from Defendant containing similar settlement offer

                                                    5
      Case: 1:20-cv-06339 Document #: 1 Filed: 10/26/20 Page 6 of 10 PageID #:6




                language highlighted in Paragraph 21; (b) within the one (1) year
                preceding the date of this complaint through the date of class certification;
                and (c) in connection with the collection of a consumer debt owed to BMO
                Harris Bank, N.A.

        34.     The following individuals are excluded from the Putative Class: (1) any Judge

presiding over this action and members of their families; (2) Defendant, Defendant’s subsidiaries,

parents, successors, predecessors, and any entity in which Defendant or their parents have a

controlling interest and their current or former employees, officers and directors; (3) Plaintiff’s

attorneys; (4) persons who properly execute and file a timely request for exclusion from the

Putative Class; (5) the legal representatives, successors or assigns of any such executed persons;

and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

released.

        A.      Numerosity:

        35.     Upon information and belief, Defendant mailed no less than 40 similar letters to

Illinois consumers.

        36.     The exact number of members of the Putative Class are unknown and not available

to Plaintiff at this time, but it is clear that individual joinder is impracticable.

        37.     Members of the Putative Class can be objectively identified from records of

Defendant to be gained in discovery.

        B.      Commonality and Predominance:

        38.     There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class, and those questions predominate over any questions that may affect individual

members of the Putative Class.

        C.      Typicality:




                                                    6
      Case: 1:20-cv-06339 Document #: 1 Filed: 10/26/20 Page 7 of 10 PageID #:7




         39.   Plaintiff’s claims are representative of the claims of other members of the Putative

Class.

         40.   Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as result of Defendant’s conduct.

         D.    Superiority and Manageability:

         41.   This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

         42.   The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

         43.   By contrast, a class action provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court.

         44.   Economies of effort, expense, and time will be fostered, and uniformity of decisions

ensured.

         E.    Adequate Representation:

         45.   Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.

         46.   Plaintiff has no interests antagonistic to those of the Putative Class, and Defendant

has no defenses unique to Plaintiff.

         47.   Plaintiff has retained competent and experienced counsel with substantial

experience in consumer law.




                                                  7
      Case: 1:20-cv-06339 Document #: 1 Filed: 10/26/20 Page 8 of 10 PageID #:8




                                     CLAIMS FOR RELIEF

                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       48.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violation(s) of 15 U.S.C. § 1692e

       49.     Section 1692e provides:

       A debt collector may not use any false, deceptive, or misleading representation or
       means in connection with the collection of any debt. Without limiting the general
       application of the foregoing, the following conduct is a violation of this section.

               (10)    The use of any false representation or deceptive means to collect or
                       attempt to collect any debt or to obtain information concerning a
                       consumer.

       50.     Defendant violated 15 U.S.C. §§ 1692e and e(10) by using language that implied

that Plaintiff only had a limited time to take advantage of a settlement offer, when, in fact,

Defendant was likely to continue to renew their offer, and would certainly be pleased to collect

Plaintiff’s payment at any time.

       51.     Defendant’s deliberate language reinforced the idea that if Plaintiff did not act

immediately, he may lose the opportunity to do so forever.

       52.     Plaintiff believed that if he did not pay by the deadline, then he would have no

future chance to settle his debt for less than the amount owed.

       53.     In Evory v. RJM Acquisitions Funding LLC, 505 F.3d 769 (7th Cir. 2007), the

Seventh Circuit noted the tension between allowing creditors to use persuasive language to recover

debts, and protecting unsophisticated consumers from “false, deceptive, or misleading

representation.” See 15 U.S.C. § 1692e(2)(A). Evory, 505 F.3d at 775-76. In other words,

creditors often use language that implies that debtors only have a limited time to take advantage

                                                 8
      Case: 1:20-cv-06339 Document #: 1 Filed: 10/26/20 Page 9 of 10 PageID #:9




of a settlement offer, when, in fact, most creditors continue to renew their offers, and would be

pleased to collect a creditor’s money at any time. As the opinion notes, “[t]o accommodate the

competing goals of the statute, we fashioned a safe harbor that would protect the consumer ‘against

receiving a false impression of his options’ while encouraging debt collectors to make settlement

offers.” Evory, 505 F.3d at 775-76. That safe harbor language is as follows: “We are not obligated

to renew this offer.”

        54.     The word “obligated” is strong and even the unsophisticated consumer will realize

that there is a renewal possibility but that it is not assured.

        55.     Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692e and e(10) pursuant to

section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to

comply with any provision of [the FDCPA] with respect to any person is liable to such person in

an amount equal to the sum of -

        (1)     any actual damage sustained by such person as a result of such failure;

        (2)

                (A)     in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

        (3)     in the case of any successful action to enforce the foregoing liability, the
                costs of the action, together with reasonable attorney's fees as determined
                by the court.

        WHEREFORE, Plaintiff requests the following relief:

        A.      an order granting certification of the proposed class, including the designation of

                Plaintiff as the named representative, the appointment of the undersigned as Class

                Counsel, under the applicable provisions of Fed. R. Civ. P. 23;

        B.      a finding that Defendant violated 15 U.S.C. §§ 1692e and e(10);




                                                    9
     Case: 1:20-cv-06339 Document #: 1 Filed: 10/26/20 Page 10 of 10 PageID #:10




        C.      an order enjoining Defendant from additional violation(s) of 15 U.S.C. §§ 1692e

                and e(10);

        D.      an award of any actual damages sustained by Plaintiff and the Members of the

                Putative Class as a result of Defendant’s violation(s);

        E.      an award of such additional damages, as the Court may allow, but not exceeding

                $1,000.00;

        F.      an award of such amount as the Court may allow for all other class members, not

                to exceed the lesser of $500,00 or 1 per centum of the net worth of Defendant;

        G.      an award of costs of this action, together with reasonable attorney’s fees as

                determined by this Court; and

        H.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: October 26, 2020                            Respectfully submitted,

                                                   ANDRES DUARTE

                                                   By: /s/ Joseph S. Davidson

                                                   Joseph S. Davidson
                                                   LAW OFFICES OF JOSEPH P. DOYLE LLC
                                                   105 South Roselle Road
                                                   Suite 203
                                                   Schaumburg, Illinois 60193
                                                   +1 847-985-1100
                                                   jdavidson@fightbills.com




                                                 10
